            Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 1 of 49




                       IN THE UNITED STATED DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


MONUMENT PEAK VENTURES, LLC,                    §
                                                §
       Plaintiff,                               §
                                                §
       v.                                       §       Case No. 6:21-cv-00379
                                                §
TOMTOM NORTH AMERICA INC.,                      §       JURY DEMANDED
and TOMTOM INTERNATIONAL BV,                    §
                                                §
       Defendants.                              §


                          PLAINTIFF’S ORIGINAL COMPLAINT


       Monument Peak Ventures, LLC (“MPV” or “Plaintiff”), by and through the undersigned

counsel, hereby brings this action and makes the following allegations of patent infringement

relating to U.S. Patent Nos. 6,282,317 (the “’317 Patent”), 7,035,461 (the “’461 Patent”),

7,680,340 (the “’340 Patent”), and 7,860,320 (the “’320 Patent”) (collectively the “Asserted

Patents”) against Defendants TomTom International BV (“TomTom International”) and TomTom

North America Inc. (“TomTom NA”) (collectively, “Defendants”) and as follows upon actual

knowledge with respect to itself and its own acts, and upon information and belief as to all other

matters:

                                               I.
                                            PARTIES

       1.      Monument Peak Ventures, LLC (“MPV”) is a limited liability company with its

principal place of business in Plano, Texas.

       2.      TomTom North America Inc. is a California corporation with its principal place of

business located at 11 Lafayette St. Lebanon, NH 03766. TomTom North America Inc. may be


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 1
            Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 2 of 49




served with process through its registered agent National Registered Agents, Inc., 1999 Bryan

Street, Dallas, TX 75201.

       3.      TomTom International BV is a Netherlands corporation with its principal place of

business located at De Ruyterkade 154, 1011 AC Amsterdam, The Netherlands, TomTom

International BV can be served with process at its principal place of business at De Ruyterkade

154, 1011 AC Amsterdam, The Netherlands.

                                           II.
                                JURISDICTION AND VENUE

       4.      The Court has federal question jurisdiction under 28 U.S.C. §§ 1331, 1332, 1338,

and 1367.

       5.      Venue is proper under in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Defendants commit acts of infringement within this District and maintain regular and established

places of business within the district. Upon information and belief, Defendants commit regular

acts of infringement within the District by (a) selling, offering to sell, and importing their

infringing products within the District; (b) using their infringing products and perform infringing

methods regularly within the District; (c) and making their infringing products through infringing

methods and processes within the District.

       6.      Initially, upon information and belief, Defendants maintains permanent employees

within the District, from where they regularly conduct Defendants’ regular and established

business. Moreover, Defendants own and deploy a fleet of mobile mapping vehicles, which have,

and have had, a regular and established presence in major cities throughout this District since at

least 2017. The vehicles are operated by Defendants’ employees and/or contractors who work

entirely at Defendants’ direction and under their control. The existence of Defendants’ mobile

mapping vehicles within this District are steady, uniform, orderly, and methodical such to create,



PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 2
               Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 3 of 49




maintain, and sell Defendants’ goods and services (e.g., maps, mapping services, and mapping

devices).

       7.       Both a substantial portion of the value of Defendants’ products within the United

States and the integrity of their products themselves is dependent upon the regular and established

presence of Defendants’ mobile mapping vehicles within this District. Indeed, Defendants’ place

of business is, in fact, inclusive of the major cities within this District. Defendants’ products

include a representation of major cities throughout this District. Defendants heavily market

important components of their map products and services as including detailed diagrams of the

roadways and structures within major cities such as Austin, Waco, and San Antonio within this

District. Moreover, Defendants’ mobile mapping vehicles themselves are highly identifiable with

Defendants’ branding, “TomTom”, on 2-3 sides of the vehicle, and written in large, colorful type-

font. Upon information and belief, this branding is specifically intended to draw attention to

Defendants’ regular presence in this District, the availability of their infringing products for sale

within this District, the quality of their infringing product within this district, and the infringing

methods used to create and maintain their infringing products.

       8.       Thus, every aspect of Defendants’ product is tied to the major cities within this

District. It creates its product in, and using, this District. It sells and markets its product in this

District. It has a regular and established presence of employees within this District, for the purpose

of creating and marketing its product. Indeed, the presence of those employees is a necessary

aspect of the creation and maintenance of its products.

       9.       Furthermore, venue is proper as to Defendant TomTom International under 28

U.S.C. § 1391(c)(3) and In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018) because it is a foreign

corporation.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 3
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 4 of 49




        10.       This Court has personal jurisdiction over Defendants because they have continuous

and systematic business contacts with the State of Texas. Defendants, directly and through

subsidiaries or intermediaries (including distributors, retailers, and licensing partners), conduct

business extensively throughout Texas, by shipping distributing, making, using, offering for sale,

selling, licensing, transmitting (including through its website and mobile applications) its products

and services in the state of Texas and the Western District of Texas. Defendants have purposefully

placed their products into the stream of commerce with the intention and expectation that they will

be purchased and used by consumers in this state and this district. Defendants have used and

continue to use and sell their infringing products within this district and have committed regular

acts of direct and indirect acts of infringement in this district. Each has a regular and established

place of business within the district. Defendants’ contacts with the State of Texas and this district

are so pervasive such that this Court’s exercise of jurisdiction would not offend traditional notions

of fair play and substantial justice.

                                                III.
                                               FACTS

        11.       The Asserted Patents claim inventions born from the ingenuity of the Eastman

Kodak Company (“Kodak”), an iconic American imaging technology company that dates back to

the late 1800s.

        12.       The first model of a Kodak camera was released in 1888.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 4
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 5 of 49




        13.    In 1935 Kodak introduced “Kodachrome,” a color reversal stock for movie and

slide film.

        14.    In 1963 Kodak introduced the Instamatic camera, an easy-to-load point-and-shoot

camera.




        15.    By 1976 Kodak was responsible for 90% of the photographic film and 85% of the

cameras sold in the United States.

        16.    At the peak of its domination of the camera industry, Kodak invented the first self-

contained digital camera in 1975.




        17.    By 1986 Kodak had created the first megapixel sensor that was capable of recording

1,400,000 pixels.

        18.    While innovating in the digital imaging space Kodak developed an immense patent


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 5
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 6 of 49




portfolio and extensively licensed its technology in the space.

       19.     In 2010, Kodak received $838,000,000 in patent licensing revenue.

       20.     As part of a reorganization of its business, Kodak sold many of its patents to some

of its biggest names in technology that include Google, Facebook, Amazon, Microsoft, Samsung,

Adobe Systems, HTC and others for $525,000,000.

       21.     While scores of digital imaging companies have paid to license the Kodak patent

portfolio owned by MPV, Defendants, without justification, have refused to do so.

A.     Nature Of The Action

       22.     MPV is the owner by assignment of all right, title and interest in and to the ’317

Patent, the ’461 Patent, the ’340 Patent, and the ’320 Patent.

       23.     This is an action for direct and indirect patent infringement.

       24.     MPV alleges that Defendants have infringed and continue to infringe, directly and

indirectly, the ’317 Patent, the ’461 Patent, the ’340 Patent, and the ’320 Patent.

       25.     A true and correct copy of the ’317 Patent is attached as Exhibit A to this

Complaint.

       26.     The U.S. Patent and Trademark Office (“USPTO”) granted the ’317 Patent on

August 28, 2001, after a full and fair examination.

       27.     The ’317 Patent is valid and enforceable.

       28.     A true and correct copy of the ’461 Patent is attached as Exhibit B to this Complaint.

       29.     The U.S. Patent and Trademark Office (“USPTO”) granted the ’461 Patent on April

25, 2006 after a full and fair examination.

       30.     The ’461 Patent is valid and enforceable.

       31.     A true and correct copy of the ’320 Patent is attached as Exhibit C to this Complaint.

       32.     The U.S. Patent and Trademark Office (“USPTO”) granted the ’320 Patent on


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 6
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 7 of 49




December 28, 2010 after a full and fair examination.

       33.     The ’320 Patent is valid and enforceable.

       34.     A true and correct copy of the ’340 Patent is attached as Exhibit D to this

Complaint.

       35.     The U.S. Patent and Trademark Office (“USPTO”) granted the ’340 Patent on

March 16, 2010 after a full and fair examination.

       36.     The ’340 Patent is valid and enforceable.

       1.      The ’317 Patent

       37.     The ’317 Patent relates generally to the field of digital image processing and, more

particularly, to locating main subjects or regions of interest in a digital image.

       38.     The ’317 Patent is directed to solving problems particular to automatically detecting

the main subjects in digitally captured images.

       39.     At the time the application for the ’317 Patent was filed, conventional main subject

detection methods were, generally, with pixel-based or region-based. The prior art-pixel-based

systems and methods were designed to locate interesting pixels, spots, or blocks of a digital image,

which usually do not correspond to entities of objects or subjects in an image. The prior art region-

based systems and methods were designed to locate interesting regions that correspond to entities

of objects or subjects in an image.

       40.     The prior art pixel-based systems and methods did not explicitly detect regions of

interest corresponding to semantically meaningful subjects in the scene or digital image. Rather,

these prior art methods attempted to detect regions where certain changes occur in order to direct

attention to gather statistics about the scene.

       41.     The prior art region-based systems were, in general, directed to target types of




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 7
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 8 of 49




images: video-conferencing or TV news broadcasting images, where the main subject is a talking

person against a relatively simple static background; museum images, where there is prominent a

prominent main subject centered in the image against a large area of relatively clean background;

and tow-world images, where the main subject are a few distinctively colored and shaped objects.

       42.     The prior art region-based systems were not designed for unconstrained images and

the criteria and reasoning processes used were inadequate for unconstrained images, such as

photographic images, or images with multiple subjects of interest.

       43.     The shortcomings in the pixel-based and region-based conventional prior art were

solved by the unconventional and inventive methods claimed by the ’317 Patent.

       44.     Claim 5 of the ’317 Patent covers “[a] method for detecting a main subject in an

image, the method comprising the steps of: a) receiving a digital image; b) extracting regions of

arbitrary shape and size defined by actual objects from the image; c) extracting for each of the

regions at least one structural saliency feature and at least one semantic saliency feature; and, d)

integrating the structural saliency feature and the semantic saliency feature using a probabilistic

reasoning engine into an estimate of a belief that each region is the main subject, [] wherein step

(d) includes using a collection of human opinions to train the reasoning engine to recognize the

relative importance of the saliency features.”

       45.     A person of ordinary skill in the art at the time of the invention would recognize

that the steps and methods claimed in at least claim 5 of the ’317 Patent were unconventional and

describe extracting and combine both structural and semantic saliency features using a

probabilistic reasoning engine into a belief estimate using a collection of human opinions in a way

that was not routine.

       46.     A person of ordinary skill in the art at the time of the invention of the ’317 Patent




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 8
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 9 of 49




would understand that the conventional way of locating a main subject in a digital image involved

either the pixel-based approaches of the prior art or the region-based approaches of the prior art.

A skilled artisan would recognize that that the conventional pixel-based approaches and region-

based approaches presented the problems of not explicitly detecting regions of interest

corresponding to semantically meaningful subjects in the scene or digital image (for pixel-based

solutions) and were not designed for unconstrained photograph or images with multiple subjects

of interest and criteria and reasoning processes used were inadequate for unconstrained images,

such as photographic images or images with multiple subjects of interest (for region-based

solutions).

        47.     The ’317 Patent, in at least one embodiment, receives an input image of a natural

scene in digital form. That image is segmented into regions of homogeneous properties (i.e.

regions of arbitrary shape and size defined by actual objects from the digital image). The regions

are evaluated for their saliency using two independent yet complimentary types of saliency

features—structural saliency features and semantic saliency features. The structural saliency

features, include a set of low-level early vison features and a set of geometric features, are extracted

and further processed to generate a set of self-saliency features and a set of relative saliency

features. Then, the structural and semantic saliency features are integrated using a probabilistic

reasoning engine to yield a belief map of the main subject. This step, in at least one embodiment,

uses a Bayes net to integrate the saliency features to yield the belief map. Further, the integration

step also includes using a collection of human opinions to train the reasoning engine to recognize

the relative importance of the saliency features.

        48.     A person skilled in the art at the time of the invention of the ’317 Patent would

understand that the claims, including at least Claim 5, recited steps operating in an unconventional




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 9
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 10 of 49




manner to achieve an improved method of detecting a main subject in a digital image.

        49.     These technological improvements provide the advantages of: 1) a robust image

segmentation method capable of identifying object regions of arbitrary shapes and sizes, based on

physics-motivated adaptive Baysian clustering and non-purposive grouping; 2) emphasis on

perceptual grouping capable of organizing regions corresponding to different parts of physically

coherent subjects; 3) utilization of non-binary representation of the ground-truth, which captures

the inherent uncertainty in determining the belief of main subject, to guide the design of the system;

4) a rigorous systematic statistical training mechanism to determine the relative importance of

different features through ground truth collection and contingency table building; 5) extensive,

robust feature extraction and evidence collection; 6) combination of structural saliency and

semantic saliency, the latter facilitated by explicit identification of key foreground, and

background, subject matters; 7) combination of self and relative saliency measure for structural

saliency features; and 8) a robust Bayes net-based probabilistic inference engine suitable for

integrating incomplete information.

        50.     The novel use and arrangement of the specific combination and steps recited in at

least Claim 5 of the ’317 Patent were not well-understood, routine, or conventional to a person

skilled in the relevant field at the time of the inventions. In particular, the order of steps in at least

Claim 5 of the ’317 Patent was not well-understood, routine, or conventional to a person of skill

in the relevant field at the time of the invention. Similarly, the combination of the steps of at least

Claim 5 of the ’317 Patent, particularly the step of integrating the structural saliency feature and

the semantic saliency feature using a probabilistic reasoning engine into an estimate of a belief

that each region is the main subject, the integration step includes using a collection of human

opinions to train the reasoning engine to recognize the relative importance of the saliency features




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    Page 10
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 11 of 49




was not well-understood, routine, or conventional to a person of skill in the relevant field at the

time of the invention.

       2.      The ’461 Patent

       51.     The ’461 Patent relates generally to the field of digital image processing and, more

particularly, to a method for detecting an object in a digital image.

       52.     At the time the application for the ’461 Patent was filed, conventional object

determination techniques, particularly with respect to the detection of redeye in photographs, were

dependent on detecting pixels in an image that had the color characteristics of the redeye defect.

These conventional techniques relied on detecting candidate redeye pixels based on shape,

coloration, and brightness, and in certain circumstances only searching those portions of an image

that were skin-colored.

       53.     The prior art systems/methods did not, however, determine whether the candidate

pixels are located in a face or part of a human eye and/or could not detect face regions in their

entirety or, more specifically, detect face regions as well separated skin color regions.

       54.     The shortcomings in the conventional prior art were solved by the unconventional

and inventive methods claimed by the ’461 Patent.

       55.     Claim 3 of the ’461 Patent covers “[a] method for detecting objects in a digital

image, comprising the steps of: a) generating a first segmentation map of the digital image

according to a non-object specific criterion; b) generating a second segmentation map of the digital

image according to a object specific criterion; and c) detecting objects in the digital image using

both the first and second segmentation maps [] further comprising the steps of detecting objects

using pattern matching in the first and second segmentations maps respectively and merging the

detected objects.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 11
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 12 of 49




       56.     A person of ordinary skill in the art at the time of the invention would recognize

that the steps and methods claimed in at least claim 3 of the ’461 Patent were unconventional and

describe detecting objects in a digital image in a way that was not routine.

       57.     A skilled artisan would recognize that the conventional digital image object

detection approaches presented the problems of not being able to fully recognize objects within

other relatively homogenous objects. In one embodiment described, this was applied to detecting

the object of redeyes within the relatively homogenous object of faces.

       58.     The ’461 Patent, in at least one embodiment, provides technical solutions to these

and other deficiencies in the prior art by teaching a method for detecting objects in a digital image,

comprising the steps of: a) generating a first segmentation map of the digital image according to a

non-object specific criterion; b) generating a second segmentation map of the digital image

according to a object specific criterion; and c) detecting objects in the digital image using both the

first and second segmentation maps and further comprising the step of detecting objects using

pattern matching in the first and second segmentation maps respectively and merging the detected

objects.

       59.     A person skilled in the art at the time of the invention of the ’461 Patent would

understand that the claims, including at least claim 3, recite steps operating in an unconventional

manner to achieve an improved method of detecting objects in a digital image.

       60.     These technological improvements provide the advantages of: increasing the

detection rate of objects in digital images; and for detecting objects within other detected relatively

homogenous objects, the detection rate is increased over the prior art method by increasing the

correct detection of relatively homogenous object regions in input digital images through the use

of multiple segmentation maps.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 12
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 13 of 49




       61.     The novel use and arrangement of the specific combinations and steps recited in at

least claim 3 of the ’461 Patent were not well-understood, routine, or conventional to a person of

skill in the relevant field at the time of the inventions. In particular, the order of steps in at least

Claim 3 of the ’461 Patent was not well-understood, routine, or conventional to a person of skill

in the relevant field at the time of the inventions. Similarly, the combination of the steps of at least

Claim 3 of the ’461 Patent, particularly the step of detecting objects using pattern matching in the

first segmentation map (which was generated according to a non-object specific criterion) and a

second segmentation map (which was generated according to an object specific criterion)

respectively and merging the detected objects, was not well-understood, routine, or conventional

to a person of ordinary skill in the relevant field at the time of the inventions.

       3.      The ’320 Patent

       62.     The ’320 Patent relates generally to the field of digital image processing and, more

particularly, to the classification of image regions within a digital image.

       63.     The ’320 Patent is directed to solving problems particular to the classification of

image regions within a digital image.

       64.     At the time the application for the ’320 Patent was filed, conventional image region

classification methods generally utilized features derived from the image to generate belief maps,

e.g., a white region represented snow. Such prior art image region classification methods

frequently produced inaccurate results because of the difficulty in deriving features which could

accurately distinguish between materials sharing similar color and texture characteristics, e.g.,

snow versus clouds.

       65.     Such prior art image region classification methods did not utilize a GPS location

captured at substantially the same time as the image as part of a spatial context model to improve




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 13
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 14 of 49




the accuracy of image region classification.

        66.        The shortcomings in the prior art were solved by the unconventional and inventive

methods claimed by the ’320 Patent.

        67.        Claim 1 of the ’320 Patent covers “[a] method of classifying regions of image pixels

in a digital image or video captured by an image capture device comprising: a) providing a

geographic location determining device associated with the image capture device that provides an

image capture GPS location associated with an image; b) using the location determining device to

provide the image capture GPS location at substantially the time that the digital image or video

was captured; and c) using a data processor for classifying regions of image pixels in the captured

digital image or video into one or more material classes based on a spatial context model that

indicates the likelihood that specific material classes occur or co-occur in images or videos

captured at the particular image capture GPS location.”

        68.        A person of ordinary skill in the art at the time of the invention would recognize

that the steps and methods claimed in at least claim 1 of the ’320 Patent were unconventional and

describe, in a way that was not routine, utilizing image capture GPS location in a model for

estimating the likelihood that specific material classes occur or co-occur in an image or video

captured at such location.

        69.        A person of ordinary skill in the art at the time of the invention of the ’320 Patent

would understand that the conventional way of performing image region classification would not

leverage or otherwise utilize the geographic location of the image. A skilled artisan would

recognize that conventional image region classification methods presented the problem of being

unable to adequately distinguish between materials sharing similar color and texture

characteristics.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 14
               Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 15 of 49




         70.     A person skilled in the art at the time of the invention of the ’320 Patent would

understand that the claims, including at least Claim 1, recited steps operating in an unconventional

manner to achieve an improved method of classifying image regions within a digital image.

         71.     These technological improvements provide the advantages of: increasing the

accuracy rate of image region classification and utilizing GPS location information as part of a

spatial context model for image region classification.

         72.     The novel use and arrangement of the specific combinations and steps recited in at

least claim 1 of the ’320 Patent were not well-understood, routine, or conventional to a person of

skill in the relevant field at the time of the inventions. In particular, the order of steps in at least

Claim 1 of the ’320 Patent was not well-understood, routine, or conventional to a person of skill

in the relevant field at the time of the inventions. Similarly, the combination of the steps of at least

Claim 1 of the ’320 Patent, particularly the steps of using the location determining device to

provide the image capture GPS location at substantially the time that the digital image or video

was captured and using a data processor for classifying regions of image pixels in the captured

digital image or video into one or more material classes based on a spatial context model that

indicates the likelihood that specific material classes occur or co-occur in images or videos

captured at the particular image capture GPS location, was not well-understood, routine, or

conventional to a person of ordinary skill in the relevant field at the time of the inventions.

         4.      The ’340 Patent

         73.     The ’340 Patent relates generally to the field of digital image processing and, more

particularly, to a method of using temporal context to determine the semantic classification of an

image.

         74.     At the time the application for the ’340 Patent was filed, conventional semantic




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    Page 15
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 16 of 49




image classification techniques utilized the low-level content of the image only, e.g., colors,

textures, edges.

       75.     The prior art systems/methods did not, however, leverage the temporal context of

the image, i.e., looking at the images temporally adjacent to the image in question to provide

additional contextual information for use in image classification.

       76.     The shortcomings in the conventional prior art were solved by the unconventional

and inventive methods claimed by the ’340 Patent.

       77.     Claim 1 of the ’340 Patent covers “[a] method for improving scene classification

of a sequence of digital images comprising the steps of: (a) providing a sequence of images

captured in temporal succession, at least two pairs of consecutive images in the sequence of images

having different elapsed times between their capture; (b) classifying, with a programmed digital

computer, each of the images individually based on information contained in the individual image

to generate an initial content-based image classification for each of the images; (c) generating,

with a programmed digital computer, a final image classification for each image based at least on

the respective initial content-based image classification and a pre-determined temporal context

model that considers at least the temporal succession of the sequence of images; and (d) storing

the final image classifications in a computer storage medium, wherein the classifying of step (b),

and the final image classification classify images into one of a predetermined number of classes

M, and wherein M is greater than or equal to two.”

       78.     A person of ordinary skill in the art at the time of the invention would recognize

that the steps and methods claimed in at least claim 1 of the ’340 Patent were unconventional and

describe semantically classifying a digital image in a way that was not routine.

       79.     A skilled artisan would recognize that the conventional semantic image




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 16
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 17 of 49




classification approaches presented the problems of not utilizing temporal context information.

       80.     A person skilled in the art at the time of the invention of the ’340 Patent would

understand that the claims, including at least claim 1, recite steps operating in an unconventional

manner to semantically classify a digital image utilizing temporal context information.

       81.     These technological improvements provide the advantages of: increasing the

accuracy rate of semantic image classification and utilizing temporal context information as part

of a model for the semantic classification of images.

       82.     The novel use and arrangement of the specific combinations and steps recited in at

least claim 1 of the ’340 Patent were not well-understood, routine, or conventional to a person of

skill in the relevant field at the time of the inventions. In particular, the order of steps in at least

Claim 1 of the ’340 Patent was not well-understood, routine, or conventional to a person of skill

in the relevant field at the time of the inventions. Similarly, the combination of the steps of at least

Claim 1 of the ’340 Patent, particularly the steps of classifying each of the images individually

based on information contained in the individual image to generate an initial content-based image

classification for each of the images before then generating a final image classification for each

image based on at least the initial content-based image classification and a pre-determined

temporal context model that considers at least the temporal succession of the sequence of images.

B.     Defendants’ Notice of the Asserted Patents and Refusal to License

       83.     Defendants were first notified concerning their infringement of at least the ’320

Patent in June 2018, at which time MPV requested that Defendants take a license to that patent.

At that time, Defendants’ representative conceded that they understood why their products had

initially drawn MPV’s attention.

       84.     At Defendants’ request, MPV provided more information concerning Defendants’

infringement. In response, rather than defend infringement, Defendants purported confusion as to


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 17
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 18 of 49




their means of infringement. On multiple occasions thereafter, MPV provided Defendants with

more detailed information concerning their infringement. In its responsive communications,

Defendants conceded that their object identification software employs object and structural

specific and salient features (such as sign shape) to identify objects in digital images.

        85.     Based in part on these concessions, MPV then further notified Defendants of their

infringement of the ’317 Patent and the ’461 Patent in May 2019, and of the ’340 Patent in July

2019.   MPV continued to communicate with Defendants concerning their infringement of the

Asserted Patents through August 2019. Defendants delayed months before responding, and then,

without further comment, stated “the matter closed” in February 2020 without further substantive

response.

        86.     Accordingly, upon information and belief, Defendants have full knowledge of their

infringement, have fully analyzed the claims of the Asserted Patents, and have yet continued to

directly or indirectly infringe at least the ’461, ’340, and ’320 Patents willfully.

                                       IV.
                               CAUSES OF ACTION
                COUNT I: DIRECT INFRINGEMENT OF THE ’317 PATENT

        87.     MPV realleges and incorporates by reference the allegations set forth above as if

set forth verbatim herein.

        88.     MPV owns by assignment the entire right, title, and interest in the ’317 Patent,

including the right to sue for past infringement.

        89.     The ’317 Patent was issued by the United States Patent and Trademark Office on

August 28, 2001 and is titled “Method for Automatic Determination of Main Subjects in

Photographic Images.” A true and correct copy of the ’317 Patent is attached as Exhibit A.

        90.     Upon information and belief, Defendants have directly infringed upon at least claim

5 of the ’317 Patent by making, using, testing (including their own use and testing), selling,


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 18
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 19 of 49




offering for sale, importing and/or licensing in the United States without authority products, such

as TomTom HD Maps, RoadDNA, and ADAS (collectively, “Accused Products”) that were

created, generated, manufactured, and updated through infringing methods of automatically

determining main subjects of digital images. Defendants offered, sold, imported, licensed and

used these products by way of tangible, computer-readable media, such as SSD, DVD, or persistent

computer memory.

       91.     In addition to conventional cartographic information detailing the position and

direction of roadways and location of major landmarks, HD maps provided “a highly accurate

representation of the road, featur[ing] a myriad of attributes including lane models, traffic signs,

road furniture and lane geometry, with accuracy down to a few centimeters.” Not only were HD

maps deployed for traditional navigation, but they were also suitable for use by in-vehicle

automated (“self-driving”) systems.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 19
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 20 of 49




                                           Figure 1 1

       92.     Defendants created, generated and updated the Accused Products by deploying

Mobile Mapping (“MoMa”) vehicles throughout the world, including in the United States. Each

of these vehicles were equipped with a series of 360° cameras and sensors that continuously

captured digital images of the vehicle’s surroundings in association with a global positioning

system that associated the images with particular points on the globe. This fleet of Defendants’

MoMa vehicles repeatedly traveled roadways to update its map data.




1
 See
http://download.tomtom.com/open/banners/HD_Map_with_RoadDNA_Product_Info_Sheet.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 20
             Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 21 of 49




                                          Figure 2 2




                                          Figure 3 3


2
    See https://www.instagram.com/p/BiwwSTyglPv/?hl=en
3
    See https://twitter.com/TomTom/status/639561380840869889


PLAINTIFF’S ORIGINAL COMPLAINT                                            Page 21
                Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 22 of 49




          93.     Defendants used subject recognition software to continuously analyze this captured

digital image data in order to automatically identify significant features that were critical for the

Accused Products, for example, the existence and position of traffic signs and lane markings.




                                              Figure 4 4




                                              Figure 5 5

          94.     Defendants also used subject-recognition software to ensure privacy protection for

its products such that they could comply with privacy regulations. One example is automatic


4
 See
http://download.tomtom.com/open/banners/HD_Map_with_RoadDNA_Product_Info_Sheet.pdf
5
    Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 22
               Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 23 of 49




finding and “blurring” of faces in captured images prior to Defendants’ distribution of those

images to third-parties.




                                              Figure 6 6

         95.     Upon information and belief, Defendants’ subject recognition software infringed at

least Claim 1 of the ’317 Patent by employing a method for detecting a main subject in an image.




                                              Figure 7 7

         96.     Defendants and their subject recognition software received a digital image from the

MoMa vehicle’s cameras and sensors.




6
    See https://www.tomtom.com/en_us/privacy/drive/
7
  See https://www.tomtom.com/automotive/automotive-solutions/automated-driving/hd-map-
roaddna/


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 23
               Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 24 of 49




                                             Figure 8 8
         97.     Defendants’ subject recognition software extracted regions of arbitrary shape and

size defined by actual objects from the digital image.




                                             Figure 9 9


8
    See https://www.youtube.com/watch?v=tkQoJZBPicw
9
    Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 24
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 25 of 49




        98.     Defendants’ subject recognition software extracted, for each region, a size, shape,

location, and/or color (i.e. “structural saliency feature”) and at least one attribute (lane markings,

“warning”, “traffic light”, facial characteristics) relating to a subject (“semantic saliency feature”).




        99.     Defendants’ subject recognition software integrated the structural saliency feature

and semantic feature using a probabilistic reasoning engine (“prediction” based) into an estimate

of a belief that each region is the main subject.




                                             Figure 10 10


10
 See https://on-demand.gputechconf.com/gtc/2018/presentation/s8700-unlocking-access-to-hd-
maps-for-autonomous-driving.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 25
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 26 of 49




                                             Figure 11 11




11
     See http://mohsenghafoorian.nl/files/elgan_poster.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                             Page 26
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 27 of 49




                                             Figure 8 12

       100.     Defendants further performed the additional step of Claim 5 of the ’317 patent by

including a collection of opinions to train its reasoning engine to recognize the relative importance

of saliency features. For example, Defendants employed human operators to revise unclassified

signs (i.e. “human opinions”) to improve the competence of its feature classification systems.




       101.     Defendants' Accused Products have been imported, sold and used within the United

States without being materially changed by any subsequent process or becoming a trivial and

nonessential component of another product.



12
 See https://download.tomtom.com/open/gpl/Embedding-Loss-Driven-GenerativeAdversarial-
Networks-for-Lane-Detection.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 27
               Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 28 of 49




        102.     To the extent that Defendants have divided the performance of these steps among

themselves, Defendant TomTom NA acted as an agent of TomTom International to infringe at

least Claims 1 and 5 of the ’317 Patent. Alternatively, the Defendants contracted with each other

to perform the infringing steps. Alternatively, TomTom International conditioned TomTom NA’s

participation on the infringing activity, and it received benefits from performance of the infringing

activity. TomTom International further established the timing and manner of the TomTom NA’s

performance of the infringing activity.

        103.     Alternatively, the Defendants formed a joint enterprise through their implied or

express agreement, shared common purpose and pecuniary interest, and shared equal right of

control and right to a voice in the performance of the infringing activity.

        104.     To the extent that Defendants have assigned performance of these steps to third

parties, the third parties acted as agents of the Defendants to infringe at least Claims 1 and 5 of the

’317 Patent. Alternatively, the Defendants contracted with the third parties to perform the

infringing steps. Alternatively, the Defendants conditioned the third parties’ participation and

receipt of benefits on the performance on the infringing activity and further established the

respective timing and manner of the third parties’ performance of the infringing activity.

        105.     Defendants’ infringing activities were without authority or license under the ’317

Patent. Thus, Defendants have infringed at least Claims 1 and 5 of the ’317 Patent under at least

35 U.S.C. § 271(a), (g) by their creation of, use, testing, manufacture, sale, offer for sale, licensing,

and/or importation of the Accused Products, including use of TomTom’s subject recognition

software, without authority.

                COUNT II: DIRECT INFRINGEMENT OF THE ’461 PATENT

        106.     Plaintiff realleges and incorporates by reference the allegations set forth above, as

if set forth verbatim herein.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 28
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 29 of 49




       107.     MPV owns by assignment the entire right, title, and interest in the ’461 Patent.

       108.     The ’461 Patent was issued by the United States Patent and Trademark Office on

April 25, 2006 and is titled “Method for Detecting Objects in Digital Images.” A true and correct

copy of the ’461 Patent is attached as Exhibit B.

       109.     Upon information and belief, Defendants have directly infringed at least claims 1-

3 and 15 of the ’461 by making, using, testing (including their own use and testing), selling,

offering for sale, importing and/or licensing in the United States without authority products, such

as TomTom HD Maps, RoadDNA, and ADAS (collectively, “Accused Products”) that are created,

generated, manufactured, and updated in an exemplary infringing manner as described below.

       110.     Defendants’ fleet of MoMa vehicles regularly travel throughout the world’s

roadways, including throughout the United States, capturing a variety of digital images. In order

to manufacture, generate, and update the Accused Products, Defendants process these digital

images using subject recognition software to detect certain objects, such as traffic signs, lane

markings, and human faces.




                                            Figure 13 13

       111.     Defendants’ subject recognition software infringes Claim 1 of the ’461 Patent by

performing a method for detecting objects in a digital image, comprising the following steps:

       112.     Defendants’ subject recognition software generates a first segmentation map of a

digital image according to a non-object specific criterion, such as general environmental


13
  See https://www.tomtom.com/automotive/automotive-solutions/automated-driving/hd-map-
roaddna/


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 29
                Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 30 of 49




characteristics.

         113.      Defendants’ subject recognition software generates a second segmentation map of

the digital image according to an object specific criterion, such as what a sign looks like and what

makes it distinguishable from the background, such as color or reflectivity characteristics.




                                               Figure 14 14

         114.      Defendants’ subject recognition software detects objects in the digital image using

both the first and second segmentation maps.




14
     See https://www.tomtom.com/blog/autonomous-driving/how-we-make-our-hd-maps/


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 30
                Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 31 of 49




                                             Figure 15 15
         115.     Defendants’ object detection software also infringes Claim 2 of the ’461 Patent by

merging the first and second segmentation maps prior to the detecting step and detecting the

objects in the merged map using pattern matching.

         116.     Alternatively, Defendants’ object detection software infringes Claim 3 of the ’461

Patent by detecting objects using pattern matching in the first and second segmentation maps

respectively and merging the detected objects.

         117.     Furthermore, upon information and belief, Defendants infringe Claim 15 of the

’461 Patent by making, using, testing (including their own use and testing), selling, offering for

sale, importing and/or licensing in the United States without authority a computer storage medium

having instructions stored therein for causing a computer to perform the method of Claim 1.




15
     See https://www.youtube.com/watch?v=5YACo71cccA


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 31
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 32 of 49




       118.     Defendants’ Accused Products have been imported, sold and used within the United

States without being materially changed by any subsequent process or becoming a trivial and

nonessential component of another product.

       119.     To the extent that Defendants have divided the performance of these steps among

themselves, Defendants TomTom NA acts as an agent of TomTom International to infringe at least

Claims 1-3 and 15 of the ’461 Patent. Alternatively, the Defendants contract with each other to

perform the infringing steps. Alternatively, TomTom International conditions TomTom NA’s

participation on the infringing activity, and it receives benefits from performance of the infringing

activity. TomTom International further establishes the timing and manner of TomTom NA’s

respective performance of the infringing activity.

       120.     Alternatively, the Defendants form a joint enterprise through their implied or

express agreement, shared common purpose and pecuniary interest, and shared equal right of

control and right to a voice in the performance of the infringing activity.

       121.     To the extent that Defendants have assigned performance of these steps to third

parties, the third parties act as agents of the Defendants to infringe at least Claims 1-3 and 15 of

the ’461 Patent. Alternatively, the Defendants contract with the third parties to perform the

infringing steps. Alternatively, the Defendants condition the third parties’ participation and receipt

of benefits on the performance on the infringing activity and further establish the respective timing

and manner of the third parties’ performance of the infringing activity.

       122.     Defendants’ infringing activities were without authority or license under the ’461

Patent. Thus, Defendants have, and continue to infringe at least Claims 1-3 and 15 of the ’461

Patent under at least 35 U.S.C. § 271(a) and (g) by their continued use, testing, manufacture, sale,

offer for sale, licensing, and/or importation of the Accused Products without authority.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 32
                 Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 33 of 49




          123.     Defendants have also committed acts of infringement 35 U.S.C. § 271(f) by

exporting all or a substantial portion of the components of the invention claimed in the ’461 Patent

and actively inducing others to combine the components outside of the United States in a manner

that would infringe at least Claim 15 of the ’461 Patent if the combination occurred in the United

States.

                 COUNT III: INDIRECT INFRINGEMENT OF THE ’461 PATENT

          124.     Defendants’ users, customers, agents and/or other third parties (collectively “third

party infringers”) infringe, including under 35 U.S.C. § 271(a), at least claim 1-3 and 15 of the

’461 Patent, while Defendants actively induced such infringement. Alternatively, or in addition,

Defendants sold or offered to sell within the United States or imported into the United States a

material or apparatus for use in practicing the patented process.




                                               Figure 16 16




16
     See https://www.tomtom.com/products/hd-map/


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 33
                  Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 34 of 49




           125.     The third party infringers make, use, test, manufacture, sell, or offer for sale,

products, such as vehicles and devices, that utilize both onboard image capture systems and the

Accused Products for detecting objects in a digital image.




                                                   Figure 17 17

           126.     With Defendants’ active encouragement and/or using the Accused Products, the

third party infringers generate a first segmentation map of the digital image captured using on-

board sensors according to non-object specific criterion, such as color and position.




17
     Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 34
                  Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 35 of 49




                                                 Figure 18 18

           127.     With Defendants’ active encouragement and/or using the Accused Products the

third party infringers generate a second segmentation map of the digital image according to object

specific criterion, such as the size, shape, position and/or color profile of a tail light, lane marking

or traffic sign.




18
     Id.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 35
                Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 36 of 49




                                               Figure 19 19

         128.     With Defendants’ active encouragement and/or using the Accused Products, the

third party infringers detect objects in the digital image using both the first and second

segmentation maps.




19
     See https://download.tomtom.com/open/banners/Elektrobit_TomTom_white-paper.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 36
                  Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 37 of 49




                                                 Figure 20 20

           129.     With Defendants’ active encouragement and/or using the Accused Products, the

third party infringers further detect objects using pattern matching in the first and second

segmentation maps respectively and merging the detected objects.




20
     Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 37
                Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 38 of 49




                                              Figure 21 21




                                               Figure 22 22

         130.     Upon information and belief, Defendants provide the third party infringers a

computer storage medium especially adapted for use in infringement of at least Claim 1 and 3 the

’461 Patent and not a staple article or commodity of commerce suitable for substantial non-

infringing use. Defendants knew, or were willfully blind to the fact, that the Accused Products

constituted a material part of the invention as claimed in at least Claim 1 and 3 of the ’461 Patent

and did not have a substantial non-infringing use.


21
     See https://download.tomtom.com/open/banners/HD-Map-with-RoadDNA-Product-Sheet.pdf
22
     See https://www.tomtom.com/products/hd-map/


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 38
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 39 of 49




       131.     Upon information and belief, Defendants had knowledge of the ’461 Patent since

at least May 2019 and encouraged and specifically intended third party infringement knowing, or

with willful blindness to the fact, that the acts they induced constituted patent infringement.

       132.     Based on, among other things, the foregoing facts, Defendants induced and

contributed to the infringement of Claims 1-3 and 15 of the ’461 Patent under 35 U.S.C. § 271(b)

and (c).

       133.     Defendants’ acts of indirect infringement caused damage to MPV and MPV is

entitled to recover from Defendants the damages sustained by Plaintiff as a result of Defendants’

infringing acts in an amount subject to proof at trial, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court, pursuant to 35 U.S.C. § 284.

               COUNT IV: DIRECT INFRINGEMENT OF THE ’320 PATENT

       134.     MPV realleges and incorporates by reference the allegations set forth above as if

set forth verbatim herein.

       135.     MPV owns by assignment the entire right, title, and interest in the ’320 Patent,

including the right to sue for past infringement.

       136.     The ’320 Patent was issued by the United States Patent and Trademark Office on

December 28, 2010 and is titled “Classifying Image Regions Based on Picture Location.” A true

and correct copy of the ’320 Patent is attached as Exhibit C.

       137.     Upon information and belief, Defendants have directly infringed and continue to

directly infringe on at least Claim 1 of the ’320 Patent by making, using, testing (including their

own use and testing), selling, offering for sale, importing and/or licensing in the United States

without authority products that utilize, created and/or are manufactured through infringing

methods of classifying image regions, including but not limited to TomTom HD Maps, RoadDNA,

ADAS, and AutoStream (collectively, “Accused Products.”). Defendants offer, sell, import,


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 39
                Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 40 of 49




license and use these products by way of tangible, computer-readable media, such as SSD, DVD,

or persistent computer memory.

         138.     Defendants infringe Claim 1 of the ’320 Patent in the exemplary manners described

below.

         139.     Defendants’ fleet of MoMa vehicles regularly travel throughout the world’s

roadways, including throughout the United States, capturing a variety of digital images. In order

to manufacture, generate, and update the Accused Products, Defendants processes these digital

images using image region classification software to detect certain image regions, e.g., traffic

signs, lane markers, road surface, and sidewalls, etc.




                                             Figure 23 23

         140.     Defendants’ MoMa vehicles contain a geographic location determining device

associated with the image capture device that provides an image capture GPS location associated

with an image. See https://www.tomtom.com/en_us/privacy/drive/ (“To keep TomTom maps

fresh, we collect information about these changes from various sources. One of these sources is

the TomTom Mobile Mapping VANs. These vehicles are equipped with 360-degree cameras,



23
     See https://www.tomtom.com/lib/doc/licensing/I.ADA.EN.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 40
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 41 of 49




highly accurate GPS-receivers, and other sensor technologies to gather information.”)

       141.     Defendants’ MoMa vehicles use the location determining device to provide the

image capture GPS location in real-time, i.e., at substantially the time that the digital image or

video was captured. See http://download.tomtom.com/open/banners/RoadDNA-Product-Info-

Sheet-1.pdf (“Through this, a vehicle can correlate RoadDNA data with data obtained by its own

sensors. By performing this correlation in real-time, the vehicle’s precise location on a road can

be determined, even while travelling at high speeds.”)

       142.     Defendants’ software uses a data processor for classifying regions of image pixels

in the captured digital image or video into one or more material classes (e.g., traffic signs, lane

boundaries, lane dividers, curbs, guard rails, fences, walls) based on a spatial context model that

indicates the likelihood that specific material classes occur or co-occur in images or videos

captured at the particular image capture GPS location.




                                           Figure 24 24




24
  See https://wwwhttp://download.tomtom.com/products/hd-map/open/banners/RoadDNA-
Product-Info-Sheet-1.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 41
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 42 of 49




                                                Figure 25 25

       143.     Defendants also manufacture, generate, and update the Accused Products by way

of    proof      of    concept       vehicles       (the       “Concept   Vehicles”).   See,     e.g.,

https://www.tomtom.com/blog/autonomous-driving/crowdsourced-hd-maps/

       144.     Defendants’ Concept Vehicles contain a geographic location determining device

associated with the image capture device that provides an image capture GPS location associated

with an image. See, e.g., https://www.youtube.com/watch?v=C_IbEwB_Clk.

       145.     Defendants’ Concept Vehicles use the location determining device to provide the

image capture GPS location in real-time, i.e., at substantially the time that the digital image or

video was captured. See, e.g., id.

       146.     Defendants’ Concept Vehicles use a data processor for classifying regions of image

pixels in the captured digital image or video into one or more material classes (e.g., traffic signs,

lane boundaries, lane dividers, curbs, guard rails, fences, walls) based on a spatial context model

that indicates the likelihood that specific material classes occur or co-occur in images or videos

captured at the particular image capture GPS location.




25
 See https://wwwhttp://download.tomtom.com/products/hd-
map/open/banners/Elektrobit_TomTom_whitepaper.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 42
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 43 of 49




                                           Figure 26 26

       147.     Defendants' Accused Products have been imported, sold and used within the United

States without being materially changed by any subsequent process or becoming a trivial and

nonessential component of another product.

       148.     To the extent that Defendants have divided the performance of these steps among

themselves, Defendants TomTom NA acts as an agent of TomTom International to infringe at least

Claim 1 of the ’320 Patent. Alternatively, the Defendants contract with each other to perform the

infringing steps. Alternatively, TomTom International conditions TomTom NA’s participation on

the infringing activity, and its receives benefits from performance of the infringing activity.

TomTom International further establishes the timing and manner of TomTom NA’s respective

performance of the infringing activity.

       149.     Alternatively, the Defendants form a joint enterprise through their implied or

express agreement, shared common purpose and pecuniary interest, and shared equal right of


26
   See https://download.tomtom.com/open/banners/Elektrobit_TomTom_white-paper.pdf;
https://www.youtube.com/watch?v=C_IbEwB_Clk


PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 43
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 44 of 49




control and right to a voice in the performance of the infringing activity.

       150.     To the extent that Defendants have assigned performance of these steps to third

parties, the third parties act as agents of the Defendants to infringe at least Claim 1 of the ’320

Patent. Alternatively, the Defendants contract with the third parties to perform the infringing steps.

Alternatively, the Defendants condition the third parties’ participation and receipt of benefits on

the performance on the infringing activity and further establish the respective timing and manner

of the third parties’ performance of the infringing activity.

       151.     Defendants’ infringing activities were without authority or license under the ’320

Patent. Thus, Defendants have, and continue to infringe at least Claim 1 of the ’320 Patent under

at least 35 U.S.C. § 271(a), (g) by their continued use, testing, manufacture, sale, offer for sale,

licensing, and/or importation of the Accused Products without authority.

               COUNT V: DIRECT INFRINGEMENT OF THE ’340 PATENT

       152.     MPV realleges and incorporates by reference the allegations set forth above as if

set forth verbatim herein.

       153.     MPV owns by assignment the entire right, title, and interest in the ’340 Patent,

including the right to sue for past infringement.

       154.     The ’340 Patent was issued by the United States Patent and Trademark Office on

March 16, 2010 and is titled “Method of Using Temporal Context for Image Classification.” A

true and correct copy of the ’340 Patent is attached as Exhibit D.

       155.     Upon information and belief, Defendants have directly infringed and continue to

directly infringe on at least claim 1 of the ’340 Patent by making, using, testing (including their

own use and testing), selling, offering for sale, importing and/or licensing in the United States

without authority products that utilize, created and/or are manufactured through infringing

methods of classifying images or were generated by infringing methods of classifying images,


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 44
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 45 of 49




including but not limited to Defendants’ autonomous driving products (collectively, “Accused

Products.”). Defendants offer, sell, import, license and use these products by way of tangible,

computer-readable media, such as SSD, DVD, or persistent computer memory.

       156.     Defendants’ image classification software infringes Claim 1 of the ’340 Patent in

an exemplary manner as described below.

       157.     Defendants improve scene classification on digital images taken by Defendants’

MoMa vehicles and Concept Vehicles. See, e.g., Figs. 24-26.

       158.     Cameras on the MoMa vehicles and Concept Vehicles provide a sequence of

images captured in temporal succession, at least two pairs of consecutive images in the sequence

of images having different elapsed times between their capture.

       159.     Defendants classify, with a programmed digital computer, each of the images

individually based on information contained in the individual image to generate an initial content-

based image classification for each of the images. Specifically, Defendants classify each captured

image as having particular traffic signs or road geometry based on information contained in the

individual image to generate an initial content-based image classification for each of the images.

See https://www.youtube.com/watch?v=tHzWQWsmke8.

       160.     Defendants generate, with a programmed digital computer, a final image

classification for each image based at least on the respective initial content-based image

classification and a pre-determined temporal context model that considers at least the temporal

succession of the sequence of images.

       161.     For example, if an image is initially classified as containing (or not containing) a

certain traffic sign or road geometry; information from the other images in the sequence can verify

the presence or absence of that particular traffic sign or road geometry.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 45
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 46 of 49




       162.     As another example, Defendants advertise that “Roadagrams” (i.e., initial content-

based image classifications of whether a certain image contains a particular traffic sign or road

geometry) are sent to the TomTom Cloud to be “aligned and aggregated” for comparison to the

current HD Map, i.e., processed by a pre-determined temporal context model that considers at least

the      temporal        succession       of      the       sequence       of       images.       See

https://www.youtube.com/watch?v=C_IbEwB_Clk.

       163.     Defendants store the final image classifications in a computer storage memory (i.e.,

“storage medium”) by creating, e.g., TomTom HD Map updates.

       164.     Both the initial content-based image classification and the final image classification

classify images into one of a predetermined number of classes M, where M is greater wherein M

is greater than or equal to two.

       165.     Defendants’ Accused Products have been imported, sold and used within the United

States without being materially changed by any subsequent process or becoming a trivial and

nonessential component of another product.

       166.     To the extent that Defendants have divided the performance of these steps among

themselves, Defendants TomTom NA acts as an agent of TomTom International to infringe at least

Claim 1 of the ’340 Patent. Alternatively, the Defendants contract with each other to perform the

infringing steps. Alternatively, TomTom International conditions TomTom NA’s participation on

the infringing activity, and they receive benefits from performance of the infringing activity.

TomTom International further establishes the timing and manner of TomTom NA’s respective

performance of the infringing activity.

       167.     Alternatively, the Defendants form a joint enterprise through their implied or

express agreement, shared common purpose and pecuniary interest, and shared equal right of




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 46
              Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 47 of 49




control and right to a voice in the performance of the infringing activity.

       168.     To the extent that Defendants have assigned performance of these steps to third

parties, the third parties act as agents of the Defendants to infringe at least Claims 1 of the ’340

Patent. Alternatively, the Defendants contract with the third parties to perform the infringing steps.

Alternatively, the Defendants condition the third parties’ participation and receipt of benefits on

the performance on the infringing activity and further establish the respective timing and manner

of the third parties’ performance of the infringing activity.

       169.     Defendants’ infringing activities were without authority or license under the ’340

Patent. Thus, Defendants have, and continue to infringe at least Claims 1 of the ’340 Patent under

at least 35 U.S.C. § 271(a), (g) by their continued use, testing, manufacture, sale, offer for sale,

licensing, and/or importation of the Accused Products without authority.

                                            V.
                                  WILLFUL INFRINGEMENT

       170.     Defendants’ acts of infringement of the ’461, ’320, and ’340 Patents have been

willful and intentional under the standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923

(2016). Since at least June 2018, Defendants have had knowledge of, fully analyzed, and willfully

infringed the ’320 Patent by refusing to take a license and continuing the foregoing infringement.

Since at least May 2019, Defendants have had knowledge of, fully analyzed, and willfuly infringed

the ‘461 Patent by refusing to take a license and continuing the foregoing infringement. And since

at least July 2019, Defendants have had knowledge of, fully analyzed, and willfuly infringed the

’340 Patent by refusing to take a license and continuing the foregoing infringement.

                                              VI.
                                         JURY DEMAND

       171.     Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Fed. R.

Civ. P. 38.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 47
            Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 48 of 49




                                              VII.
                                            PRAYER

       For the reasons above, Plaintiffs respectfully requests that the Court find in its favor and

against Defendants, and the Court grant Plaintiff the following relief:

       a.      An adjudication that Defendants have infringed the Asserted Patents, either literally

and/or under the doctrine of equivalents;

       c.      An adjudication that the Defendants have induced infringement of the ‘461 Patent;

       d.      An adjudication that the Defendants have contributed to the infringement of the

’461 Patent;

       e.      An adjudication that Defendants have, either literally or under the doctrine of

equivalents, willfully infringed one or more claims of the ‘461 Patent;

       f.      An adjudication that Defendants have, either literally or under the doctrine of

equivalents, willfully infringed one or more claims of the ’320 Patent;

       g.      An adjudication that Defendants have, either literally or under the doctrine of

equivalents, willfully infringed one or more claims of the ’340 Patent;

       h.      A judgment that MPV be awarded damages adequate to compensate it for

Defendants’ past infringement of the Asserted Patents, and for any continuing and future

infringements, including pre-judgment and post-judgment interest costs and disbursements as

justified under 35 U.S.C. § 284 and an accounting;

       i.      That the Court declare this to be an exceptional case and award Plaintiff its

reasonable attorneys’ fees and expenses in accordance with 35 U.S.C. § 285; and

       j.      Any further relief that this Court deems just and proper.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 48
           Case 6:21-cv-00379 Document 1 Filed 04/19/21 Page 49 of 49




Dated: April 19, 2021                Respectfully submitted,
                                     PLATT CHEEMA RICHMOND PLLC

                                     /s/ Matthew C. Acosta
                                     Matthew C. Acosta
                                     Texas Bar No. 24062577
                                     macosta@pcrfirm.com
                                     Andrew Lin
                                     Texas Bar. No. 24092702
                                     alin@pcrfirm.com
                                     PLATT CHEEMA RICHMOND PLLC
                                     1201 N. Riverfront Blvd., Suite 150
                                     Dallas, Texas 75207
                                     214.559.2700 Main
                                     214.559.4390 Fax

                                     COUNSEL FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                             Page 49
